                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 SARAH ENDERS,

                      Plaintiff,                    Case No.

 v.
                                                    JURY DEMAND
 ROBERT J. YOUNG COMPANY LLC
 d/b/a RJ YOUNG

                       Defendant.
___________________________________/

                                        COMPLAINT

       Plaintiff, Sarah Enders (“Ms. Enders”), worked for Defendant RJ Young for over eight

years. She went from a part-time graphic designer to marketing Director, a role in which she ran

two departments and supervised over 20 employees. Ms. Enders gave notice of her pregnancy in

2019 and planned to take uninterrupted maternity leave from January 30, 2020 until the end of

April, 2020. However, rather than allowing her an uninterrupted leave, as required by the Family

and Medical Leave Act, Ms. Enders was constantly called upon to handle urgent matters for the

company. By mid-March, while still technically on leave, she was working approximately 20 hours

per week in order to assist the company in coordinating it’s COVID-19 response. She returned to

work full time in April and began immediately working over 40 hours per week. A few weeks after

her return to work from her maternity leave, Ms. Enders was terminated. RJ Young promoted

another employee to Marketing Manager and then hired a consultant as Marketing Director in her

place. Neither employee had taken maternity leave or FMLA leave. Accordingly, Ms. Enders files

the instant Complaint for violations of the Family and Medical Leave Act, Title VII of the Civil

Rights Act of 1964, the Tennessee Human Rights Act and the Tennessee Maternity Leave Act.



                                               1

      Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 1 of 12 PageID #: 1
                                           PARTIES

       1.       Plaintiff, Sarah Enders, (“Ms. Enders”) is a citizen and resident of Davidson

County, Tennessee, and a former employee of Defendant. Plaintiff worked for Defendant at its

location in Nashville, TN.

       2.       Defendant Robert J. Young Company LLC D/B/A RJ Young (“RJ Young’) is a

Tennessee limited liability corporation licensed to transact business in Tennessee. Its registered

agent for service of process is Chip Crunk, 809 Division Street, Nashville, TN 37203-4108. At all

material times, Defendant has been an employer as defined by the FMLA, the ADA and under

state law.

       3.      At all times material to this action, based on information and belief, Defendant has

employed 50 or more employees for each working day during each of 20 or more calendar

workweeks in 2018 and/or 2019 and is an "employer" as defined by the FMLA, 29 U.S.C. §

2611(4)(A).

       4.      At all times material to this action, Plaintiff was an “eligible employee” under the

FMLA pursuant to 29 U.S.C. § 2611(2) and 29 C.F.R. § 825.110.

       5.      At all times material to this action, Defendant was an employer within the meaning

of Title VII, FMLA and state law.

                                JURISDICTION AND VENUE

       6.       This is an action for unlawful employment practices brought under the Family and

Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”) (Count I); Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”) (Count II); the Tennessee Human

Rights Act (“THRA”), T.C.A. §4-21-101, et seq. (Count III); and the Tennessee Maternity Leave

Act (“TMLA”), T.C.A. §4-21-408, et seq. (Count IV).



                                                2

      Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 2 of 12 PageID #: 2
       7.     The Court has jurisdiction under 28 U.S.C. §§ 1331, 1343(a)(4), and 1367(a).

Venue is proper under 28 U.S.C. § 1391.

       8.     Plaintiff complied with all conditions precedent to the filing of her claims pursuant

to 42 U.S.C. § 12101 et. seq, to wit: a charge of discrimination was filed with the Equal

Employment Opportunity Commission (“EEOC”) within 300 days of the unlawful employment

practice; the EEOC issued Plaintiff a Notice of Right to Sue and this action was commenced within

90 days of receipt of the EEOC’s Notice of Right to Sue.



                                            FACTS

       9.     Ms. Enders was employed with RJ Young for eight years, during which time she

held various positions. She was hired in March 2012 as a part-time graphic designer. Through the

years she was promoted internally and in 2016 was promoted to Marketing Director.

       10.    In her role as Marketing Director, she ran the marketing department and supervised

20 employees and several freelancers. As Marketing Director, she was in charge of the marketing

department and the customer service department.

       11.    Her role was to develop the company’s marketing strategy, work with the sales

team to implement the strategy, and grow business for the company.

       12.    Ms. Enders was very successful in her role as Marketing Director and consistently

received raises and excellent performance reviews.

       13.    In 2019, due to her direction, the Marketing Department brought in revenue of four

million dollars for the company.

       14.    In early August 2019, Ms. Enders notified her direct supervisor, Executive Vice

President Hunter McCarty, that she was pregnant and intended to take a pregnancy leave pursuant



                                                3

     Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 3 of 12 PageID #: 3
to the FMLA. She also gave notice under the Tennessee Maternity Leave Act that she intended to

take leave. She had turned in all required paperwork and her leave was approved.

       15.     Ms. Enders performed her job duties without incident and was never given a write

up for performance or placed on a Performance Improvement Plan.

       16.     According to RJ Young’s policy, employees were allowed twelve weeks of

maternity leave, paid at 75% of their salary. Ms. Enders applied for and received that leave. This

was full-time leave, during which no work was to be performed by the employee.

       17.     Ms. Enders’ leave was approved by RJ Young and was intended to commence on

January 30, 2020. Ms. Enders’ intended to return four months later, at the end of April 2020.

       18.     Instead, Ms. Enders was required to return to work during her leave to assist the

company in creating and implementing a strategic plan to respond to business needs due to the

COVID-19 pandemic.

       19.     While still on leave, and still being paid only 75% of her salary, Ms. Enders returned

to work and worked an average of 20 hours per week. During this time, many RJ Young

employees, including Ms. Enders, were officing from home.

       20.     During this time period, Ms. Enders worked extensively on crafting projections and

budgeting for the departments she was in charge of: marketing and customer service. She worked

extensively with Mr. McCarty to determine staffing decisions, including decisions to lay off

employees in her departments.

       21.     At the end of April, Ms. Enders returned from her maternity leave and began

working full-time. She was still reporting to Executive Vice President Hunter McCarty.

       22.     After about a week, Mr. McCarty retired, and Ms. Enders reported to CEO Mr.

Crunk. Ms. Enders had reported to him for several years prior to reporting to Mr. McCarty.



                                                 4

     Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 4 of 12 PageID #: 4
         23.   Ms. Enders endeavored several times to set up meetings with Mr. Crunk to discuss

pressing matters in her department. However, Ms. Enders received the brush off from Mr. Crunk

who did not return Ms. Enders’ calls and did not speak with her at all after her return.

         24.   The company underwent another round of lay-offs and laid off more individuals in

the customer service department, which Ms. Enders supervised.

         25.   Ms. Enders had worked on projections and had presented data that due to those lay

offs the customer service department was not able to adequately handle customer calls. Both Ms.

Enders and the Customer Service Manager objected to further lay-offs in the customer service

department.

         26.   On Thursday, May 28, 2020, she was informed that all lay-offs were complete and

that there would be no more lay-offs.

         27.   On Friday, May 29, 2020, Ms. Enders received a call from Human Resources

Director Kerry Crotts who told her that she would be laid off. Ms. Enders was shocked and

devastated.

         28.   One hour later, Mr. Crotts called Ms. Enders back and told her that he did not want

her to lay off to be permanent, but that he was directed by the CEO, Mr. Crunk, to terminate her.

         29.   Two hours later, Mr. Crotts called again and said that the termination was a mistake,

that the CEO did not realize all the work that Ms. Enders had been doing, and that she was not

terminated. Mr. Crotts directed Ms. Enders to take a paid week off and return to work on June 8,

2020.

         30.   And then, thirty minutes after her call with Mr. Crotts, she received a call from the

Chief Operating Officer, Mr. AJ Baggott, who apologized for the miscommunication and told her

that the CEO had directed her termination but now had changed his mind and she would not be



                                                 5

        Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 5 of 12 PageID #: 5
terminated.

       31.     Ms. Enders was off on Monday, June 1, 2020, as directed by Mr. Crotts.

       32.     On Tuesday, June 2, 2020, Ms. Enders received a call from Mr. Crotts stating that

the CEO had again changed his mind and had determined that she would be permanently

terminated.

       33.     The termination caused Ms. Enders severe emotional distress.

       34.     On information and belief, after Ms. Enders’ termination on June 2, 2020, RJ

Young promoted an employee in the marketing department, a female who had not become

pregnant and who had not taken maternity leave, to the role of marketing manager. In this role, the

marketing manager supervised the marketing department and largely performed the tasks Ms.

Enders had performed. This employee received a pay increase.

       35.     On information and belief, in July 2020, after it terminated Ms. Enders, RJ Young

engaged an outside consultant to perform the Director tasks that Ms. Enders had been performing.

On information and belief, the marketing consultant was paid more that Ms. Enders was paid and

was not pregnant.

       36.     On information and belief, in November 2020, RJ Young hired the marketing

consultant as a full-time employee to perform the duties Ms. Enders had been performing. On

information and belief, this new Marketing Director was paid more than Ms. Enders had been

earning.

       37.     Thus, Ms. Enders was replaced by two individuals who cost the company more than

Ms. Enders had cost the company. Therefore, Ms. Enders’ termination was not a cost-saving tactic.

       38.     On information and belief, RJ Young did not suffer a significant interruption in

business due to COVID-19. In fact, business either maintained or increased.



                                                6

     Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 6 of 12 PageID #: 6
       39.     RJ Young has engaged in a pattern and practice of discriminating and retaliating

against employees who take pregnancy leave and has been sued by several former employees due

to its discriminatory actions.

                                                Count I
                                          Violation of FMLA

       40.     Plaintiff restates and incorporates herein the foregoing paragraphs.

       41.     At all times material to this action, Plaintiff was an eligible employee under the

FMLA, 29 U.S.C. § 2611(2)(a)(i)(ii).

       42.     Defendant is an eligible employer under the FMLA, 29 U.S.C. § 2611(4)(A)(i).

       43.     Plaintiff was entitled to receive FMLA leave to care for her own serious health

condition and for the birth of a child.

       44.     Defendant subjected Plaintiff to disparate terms and conditions of including but not

limited to, interfering with her rights to take FMLA on continuous basis and retaliating against

her for by terminating her when she took leave for her serious health condition and pregnancy.

       45.     The FMLA makes it unlawful for any employer to interfere with, restrain, or deny

the exercise or attempt to exercise any right provided by the FMLA. Defendant interfered with

Ms. Enders’ right to take continuous FMLA leave by discouraging her from using such FMLA

leave and requiring her to perform work during her continuous FMLA leave. Defendant’s actions

constitute interference with FMLA leave.

       46.     Ms. Enders exercised her FMLA rights by requesting and taking FMLA leave. Ms.

Enders engaged in protected activity by requesting, and taking, FMLA leave. After engaging in

protected activity by requesting and taking FMLA leave, Defendant terminated Ms. Enders within

weeks after her return to work. Defendant promoted an employee who had not taken FMLA leave

for the birth of a child and recovery, to Plaintiff’s position, and then hired an outside consultant,


                                                 7

      Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 7 of 12 PageID #: 7
who had not been pregnant nor taken FMLA leave, to replace her. Defendant’s actions constitute

retaliation for taking FMLA leave.

        47.     Defendant’s conduct was a motivating factor in adverse employment actions

against Plaintiff.

        48.     Defendant’s conduct harmed and caused damage to Plaintiff.

        49.     As a result, Plaintiff is entitled to recover damages, including lost wages and

benefits, liquidated damages, attorneys’ fees, costs, interest, reinstatement, front pay and benefits,

and any other legal and equitable relief to which she may be entitled.



                                             Count II
                     Violation of Title VII- Sex Discrimination/Retaliation

        50.     Plaintiff restates and incorporates herein the foregoing paragraphs.

        51.     Title VII defines “because of sex” or “on the basis of sex” as follows:


        The terms “because of sex” or “on the basis of sex” include, but are not limited to,
        because of or on the basis of pregnancy, childbirth, or related medical conditions;
        and women affected by pregnancy, childbirth, or related medical conditions shall
        be treated the same for all employment-related purposes, including receipt of
        benefits under fringe benefit programs, as other persons not so affected but similar
        in their ability or inability to work, and nothing in section 2000e–2 (h) of this title
        shall be interpreted to permit otherwise.
        42 U.S.C. § 2000e(k).


        52.     Plaintiff was subjected to disparate treatment in the terms and conditions of her job

in the Defendant’s workplace because of her sex, female.

        53.     Plaintiff was subject to disparate terms and conditions of employment that other

similarly situated males and non-pregnant employees were not subject to.

        54.     Plaintiff was qualified for her position.


                                                  8

      Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 8 of 12 PageID #: 8
       55.     Plaintiff suffered adverse employment actions as a result of discrimination on the

basis of sex, including, but not limited to different terms and conditions of employment, retaliation

for taking leave, and eventually the loss of her job than similarly situated non-pregnant employees.

       56.     Plaintiff engaged in protected activity under Title VII by notifying her employer of

her pregnancy, requesting leave due to her pregnancy, and by taking leave.

       57.     After she engaged in protected activity under Title VII, defendant retaliated against

her by terminating her.

       58.     Other non-pregnant employees who were similarly situated to Ms. Enders were not

terminated.

       59.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, inconvenience, lost earnings and benefits.

       60.     As a result, Plaintiff is entitled to recover her damages, including lost wages and

benefits, compensatory and punitive damages, attorneys’ fees, costs, interest, reinstatement, front

pay and benefits, and any other legal and equitable relief to which she may be entitled.

                                        Count III
                     Violation of THRA- Sex Discrimination/Retaliation

       61.     Plaintiff restates and incorporates herein the above paragraphs in their entirety.

       62.     Plaintiff was subjected to disparate treatment in the terms and conditions of her job

at the Defendant’s workplace because of her sex, female, and in particular, her pregnancy.

       63.     Plaintiff was subject to disparate terms and conditions of employment that other

similarly situated males and non-pregnant employees were not subject to.

       64.     Plaintiff was qualified for her position.




                                                 9

     Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 9 of 12 PageID #: 9
       65.     Plaintiff suffered adverse employment actions as a result of discrimination on the

basis of sex, including, but not limited to different terms and conditions, loss of pay and benefits

and eventually the loss of her job than similarly situated non-pregnant employees.

       66.     Plaintiff engaged in protected activity under THRA by notifying her employer of

her pregnancy, requesting leave due to her pregnancy, and by taking leave.

       67.     After she engaged in protected activity under THRA, defendant retaliated against

her by terminating her.

       68.     Other non-pregnant employees who were similarly situated to Ms. Enders were not

terminated.

       69.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, inconvenience, lost earnings and benefits.

       70.     As a result, Plaintiff is entitled to recover her damages, including lost wages and

benefits, compensatory and punitive damages, attorneys’ fees, costs, interest, reinstatement, front

pay and benefits, and any other legal and equitable relief to which she may be entitled.



                                           Count IV
                          Violation of Tennessee Maternity Leave Act

       71.     Plaintiff restates and incorporates herein the above paragraphs in their entirety.

       72.     Plaintiff was employed for at least 12 months prior to her leave as a full-time

employee of Defendant.

       73.     Defendant employees a minimum of 100 employees.

       74.     Plaintiff gave at least three (3) months’ advance notice of her leave to Defendant.

       75.     Plaintiff was approved for maternity leave.


                                                10

    Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 10 of 12 PageID #: 10
        76.     Defendant subjected Plaintiff to disparate terms and conditions of employment after

she requested TMLA, including but not limited to, interfering with her rights to take TMLA;

retaliating against her for exercising her rights under the TMLA; and terminating her after she

returned from leave.

        77.     Defendant’s conduct was a motivating factor in adverse employment actions

against Plaintiff.

        78.     Defendant’s conduct harmed and caused damage to Plaintiff.

        79.     As a result, Plaintiff is entitled to recover damages, including lost wages and

benefits, compensatory damages, attorneys’ fees, costs, interest, reinstatement, front pay and

benefits, and any other legal and equitable relief to which she may be entitled.



                                      RELIEF REQUESTED

         Plaintiff respectfully requests:

        1.       A jury trial;

        2.       Judgment in favor of Plaintiff and against Defendant on all counts in this action;

        3.       Back pay and damages for lost benefits or actual costs;

        4.       Reinstatement or front pay;

        5.       Compensatory damages for embarrassment, humiliation, stress, anxiety,

inconvenience, and loss of enjoyment of life;

        6.       Punitive damages;

        7.       Liquidated damages under the FMLA;

        8.       Attorneys’ fees and expenses;

        9.       Prejudgment interest and, if applicable, post-judgment interest; and



                                                 11

    Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 11 of 12 PageID #: 11
  10.    Such other and further legal or equitable relief to which he may be entitled.



                                              Respectfully submitted,


                                              /s Heather Moore Collins
                                              Heather Moore Collins BPR # 026099
                                              Anne Hunter BPR # 022407
                                              Ashley Shoemaker Walter BPR # 037651
                                              Collins & Hunter PLLC
                                              7000 Executive Center Drive, Suite 320
                                              Brentwood, TN 37027
                                              615-724-1996
                                              615-691-7019 FAX
                                              heather@collinshunter.com
                                              anne@collinshunter.com
                                              ashley@collinshunter.com

                                              Attorneys for Plaintiff




                                         12

Case 3:21-cv-00411 Document 1 Filed 05/25/21 Page 12 of 12 PageID #: 12
